MEMORANDUM**
Defendants Cathy Jo Jones and Kathy Milnes appeal the order denying their motion for summary judgment based on qualified immunity, and plaintiff Theodore Chester Kulas cross-appeals the judgment entered following a directed verdict in his 42 U.S.C. § 1983 action. We have jurisdiction under Behrens v. Pelletier, 516 U.S. 299, 312, 116 S.Ct. 834, 133 L.Ed.2d 773 (1996) and 28 U.S.C. § 1291. We review de novo the grant of summary judgment and directed verdict. Bank of the West v. Valley Nat. Bank of Arizona, 41 F.3d 471, 477. We affirm.
The district court properly granted summary judgment for the state defendants and directed verdict for the city defendants because Kulas had no constitutionally-protected property or liberty interest in access to the Tucson Police Department’s audiotapes and videotapes, see, e.g., Mustafa v. Clark County Sch. Dist., 157 F.3d 1169, 1178 (9th Cir.1998), and he failed to show that a state law conversion claim, see Howland v. State of Arizona, 169 Ariz. 293, 818 P.2d 1169, 1172-73 (1991), was not an adequate remedy regarding all of his alleged property, including his suitcase. See Hudson v. Palmer, 468 U.S. 517, 533, 104 S.Ct. 3194, 82 L.Ed.2d 393 (1984).
Kulas’ remaining claims lack merit.
Because Kulas failed to establish a constitutional violation, we do not reach Jones and Milnes’ issue of qualified immunity. See Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001).
Kulas’ motion to supplement the record and his motion to file exhibits are *432GRANTED. The Clerk shall file the motions received September 5, 2002 and September 24, 2002. Kulas’ motion for sanctions is DENIED.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.